Citation Nr: 0918966	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  04-27 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total rating for compensation purposes based 
in individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1986 to 
October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Veteran's claim was remanded by the Board for further 
development in November 2006.


FINDING OF FACT

The Veteran meets the schedular criteria for TDIU, and it is 
likely that his service-connected disabilities prevent him 
from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.16 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
See 38 C.F.R. § 3.340(a)(1) (2008).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4, prescribes a 100 percent evaluation.  See 38 
C.F.R. § 3.340(a)(2) (2008).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the Veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2008).  Marginal employment shall not be 
considered substantially gainful employment.  See 38 C.F.R. § 
4.16(a) (2008).  Factors to be considered are the Veteran's 
education and employment history and loss of work-related 
functions due to pain.  See Ferraro v. Derwinski, 1 Vet. App. 
326, 330, 332 (1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the Veteran's 
advancing age.  See 38 C.F.R. § 3.341(a) (2008); see also 38 
C.F.R. § 4.19 (2008) (age may not be a factor in evaluating 
service- connected disability or unemployability); Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran is currently service connected for four 
disabilities: degenerative disc disease, lumbar spine, status 
post laminectomy, at 60 percent; depression at 50 percent 
disabling; degenerative disc disease, cervical spine, at 10 
percent; and tension headaches non-compensably rated, which 
combine to 80 percent disabling since January 1999.  As such, 
the Veteran meets the criteria for consideration for 
entitlement to TDIU on a schedular basis because the rating 
satisfies the percentage requirements of 38 C.F.R. § 4.16a.  
Even so, before awarding a total rating, it must be found 
that the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

Consequently, the Board must determine whether the Veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living 
wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  
The fact that a Veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the Veteran, because of service-connected 
disabilities, is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  See Van Hoose, supra.  In making its 
determination, VA considers such factors as the extent of the 
service-connected disability, and employment and educational 
background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 
4.16(b), 4.19 (2008).

Taking into account all of the evidence of record, the Board 
finds that the evidence is in equipoise as to whether TDIU 
should be awarded.  While some of the medical evidence 
indicates he remains capable of securing or following a 
substantially gainful occupation despite his service-
connected disabilities, other evidence suggests the contrary. 

A private medical report from October 1998 noted the 
Veteran's neck and low back pain.  However, the physician 
stated that, "At this time, the patient is obviously capable 
of full time employment."  See private report, October 1, 
1998.  The same physician, in March 1999, noted that the 
Veteran was capable of, at most, light duty work, that his 
problem was permanent, and that his restrictions would be 
life-long.  He stated that the Veteran should not do any 
bending or twisting, with no prolonged standing or frequent 
or repetitive carrying.  See private report, March 2, 1999.

A VA orthopedic examination conducted in March 2000 did not 
provide an opinion as to the Veteran's employability.  An 
April 2000 VA neurological examination included a report by 
the Veteran stating that he had remained unemployed since 
discharge, however, the Veteran reported at that time that he 
was able to do his daily, routine activities without much 
problem, but that he was unable to participate in activities 
that prompted an exacerbation of his pain (such as vacuum 
cleaning, lawn mowing, or snow shoveling).  A December 2001 
VA orthopedic examination noted that Veteran had a "desk 
job," and still suffered from chronic lower back pain.  The 
examiner did not opine as to the Veteran's level of 
employability at that time.  That same day, a VA psychiatric 
examiner noted that the Veteran held a "sales job," and 
that he had worked on a regular basis for the past year.  At 
that time, the Veteran expressed concern that his job was on 
"thin ice" due to his chronic pain, missed work, and doctor 
visits.  See VA examination reports, March 28, 2000; April 
25, 2000; and December 19, 2001 (orthopedic and psychiatric).

In January 2001, the Veteran's private physician noted that 
the Veteran was able to work, provided that his job would 
allow for alternation between sitting and standing, and 
imposed a lifting restriction of 20 pounds.  In June 2001, 
the physician noted that the Veteran quit his job due to 
depression.  See private reports, January 4, 2001; June 19, 
2001.  A report from another private physician noted the 
Veteran's report that he was unable to perform his job as a 
manager of a sporting goods store due to his chronic pain.  
See private report, January 29, 2001.  In October 2003, the 
Veteran's primary physician noted that the Veteran was not 
working currently, and that he had "been through a couple 
jobs" in the recent past.  It was further noted that the 
Veteran had difficulty maintaining jobs secondary to his 
inability to stand, and this was despite one job that allowed 
him to work six-hour days, three days per week.  See private 
report, October 16, 2003.

During a July 2007 VA psychiatric examination, the Veteran 
reported that he had been unable to secure work after 
separation, and that he had received VA disability pension 
since that time.  He noted that he helped his wife in the 
past, but has not had steady employment post-service.  The 
examiner, following a review of the Veteran's file, noted a 
complex history of medical problems, to include chronic back 
pain and significant disability.  The Veteran reported that 
he was essentially dysfunctional some days and unable to get 
out of bed.  On other days, however, he was able to be 
active.  The Veteran had been in and out of psychiatric 
treatment, and he was last seen by his private provider in 
April 2004.  At that time, he was diagnosed with depression 
and prescribed Zoloft.  The Veteran reported that his 
concentration was inconsistent, but he denied the use of 
alcohol or drugs.  

Ultimately, the examiner opined that the Veteran had chronic 
symptoms of depression consistent with the diagnosis of 
dysthymia.  His overall symptoms appeared to have a moderate 
effect on his psychosocial functioning.  Although it was 
noted that the Veteran's depression was related to his pain, 
the examiner stated that he was mainly disabled by his 
physical symptoms and pain.  The examiner further stated that 
he did not believe the Veteran's depression, in and of 
itself, rendered him unemployable or unable to work.  See VA 
examination report, July 10, 2007.

Later that month, the Veteran was afforded an additional VA 
orthopedic examination.  Following a review of the Veteran's 
claims file, the examiner noted that the Veteran experienced 
pain in his lower back and neck.  The Veteran reported a 
constant, aching pain, with occasional sharp pain.  A history 
of acute episodes of excruciating back pain, at least once 
per month for twelve months, was reported.  During these 
attacks, the Veteran stated he required four to five days of 
bed rest.  There was no radiation of pain, and the Veteran 
did not use a back brace.  Following an examination, the 
Veteran was diagnosed with a normal cervical spine without 
any residual trauma.  A chronic strain of the lumbar spine, 
status post surgery, without neurological deficiency, was 
also diagnosed.  The examiner stated that the Veteran 
experienced a moderate degree of industrial impairment caused 
by his lower back condition.  However, it was noted that the 
Veteran was not unable to work.  See VA examination report, 
July 25, 2007.

The Veteran's representative, in April 2009, argued that 
court documents now associated with the record include a 
statement from the Veteran's primary physician in which he 
stated that the Veteran was virtually unemployable.  See 
Informal Hearing Presentation, April 23, 2009.  However, 
during deposition testimony, the physician clearly stated 
that he did not instruct the Veteran not to work.  Instead, 
he noted that the Veteran was provided restrictions regarding 
sedentary [work], no real lifting, and some standing 
restrictions.  Further, the physician also noted, at that 
time, that the Veteran was currently employed.  See 
Deposition, July 3, 2002.

Based on the above, it would appear that although the Veteran 
has some industrial impairment as a result of his service-
connected disabilities, his service-connected disorders, 
standing alone, do not preclude gainful employment.  However, 
there is evidence to the contrary.  

In 2005, VA's vocational rehabilitation department denied the 
Veteran use of their services, concluding that he was "not 
feasible for employment."  The counseling report concluded 
that the Veteran has physical limitations due to his back and 
neck problems, as well as maladaptive behavioral problems due 
to his psychiatric disability.  He had impaired capacity in 
physical activities such as bending, lifting, walking, etc., 
as well as certain social/psychological activities such as 
social interaction, responsible judgment, and cognitive 
activities.  It was further noted that the Veteran could not 
overcome these limitations because he lacked transferable 
vocational skills consistent with his disability limitations.  
Also, the local employment market did not offer the Veteran 
reasonable opportunities for suitable employment.  


The Board is responsible for determining, on the basis of all 
the evidence or record, whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In the 
present case, the evidence is in relative equipoise.  The 
Board cannot reject the Veteran's claim without producing 
evidence, as distinguished from mere conjecture, that he can 
perform work that would produce sufficient income to be other 
than marginal.  Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

It is mere speculation that he could, first of all, obtain 
such a position in light of his occupational history and, 
second of all, that such a position would provide anything 
more than marginal employment.  VA's vocational 
rehabilitation personnel are specially suited to provide 
opinions as to employability prospects in light of an 
individual's disability picture, physical and mental 
limitations, and their occupational/educational background.  
The opinion that the Veteran is not capable of employment is 
entitled to as much probative value as the physician's 
statements (described above), due to the special training 
these personnel have.  The opinion by VA's vocational 
rehabilitation department is sufficient to create a 
reasonable doubt in this case as to whether the Veteran's 
service-connected disorders alone are of sufficient severity 
to preclude him from obtaining or retaining gainful 
employment.

Accordingly, since the evidence shows that the Veteran's 
service-connected disabilities have resulted in his inability 
to secure or follow a substantially gainful occupation, a 
total rating for individual unemployability compensation is 
granted.  38 C.F.R. § 4.16(a).

II. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA must meet all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Since there is sufficient 
evidence to grant the claim, no prejudice to the Veteran 
resulted from any notice or assistance deficiencies.


ORDER

Entitlement to a total rating based on individual 
employability due to service-connected disability is granted.




____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


